Case: 20-60356     Document: 00516239680         Page: 1     Date Filed: 03/15/2022




              United States Court of Appeals
                   for the Fifth Circuit                              United States Court of Appeals
                                                                               Fifth Circuit

                                                                             FILED
                                                                       March 15, 2022
                                  No. 20-60356                          Lyle W. Cayce
                                                                             Clerk

   Gladis Marlene Fuentes-De Chica, also known as
   Gladis Marlene Fuentes-Salmeron; Mayreli Michelle
   Fuentes,

                                                                     Petitioners,

                                       versus

   Merrick Garland, U.S. Attorney General,

                                                                     Respondent.


                      Petition for Review of an Order of the
                          Board of Immigration Appeals
                     BIA Nos. A089 286 637 & A208 894 375


   Before Barksdale, Stewart, and Dennis, Circuit Judges.
   Per Curiam:*
          Gladis Marlene Fuentes-De Chica (“Gladis”) and Mayreli Michelle
   Fuentes (“Mayreli”) petition this court for review of orders by the Board of
   Immigration Appeals (“BIA”) dismissing their appeals from the denial by



          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 20-60356        Document: 00516239680             Page: 2      Date Filed: 03/15/2022




                                         No. 20-60356


   the Immigration Judge (“IJ”) of Gladis’s application for withholding of
   removal and Mayreli’s application for asylum and withholding of removal.
   For the following reasons, the petition for review is DENIED in part and
   DISMISSED in part for lack of jurisdiction.
                   I. Facts & Procedural Background
           Gladis is a native and citizen of El Salvador who entered the United
   States without inspection on February 5, 2008. The Department of
   Homeland Security (“DHS”) issued an expedited removal order and
   removed Gladis to El Salvador on March 6, 2008. She illegally reentered the
   United States on February 27, 2016, and on February 28, 2016, the DHS
   reinstated its original removal order. Gladis did not contest the determination
   and filed an application for withholding of removal based upon a fear of
   persecution if she returned to El Salvador. 1 Gladis brought her minor
   daughter, Mayreli, to the United States. The DHS served Mayreli with a
   Notice to Appear (“NTA”) and initiated removal proceedings charging her
   as being removable for not possessing valid immigration documents at the
   time of her entry in violation of 8 U.S.C. § 1182(a)(7)(A)(i)(I). On behalf of
   Mayreli, Gladis admitted the factual allegations set forth in the NTA and
   subsequently filed an application for asylum and withholding of removal
   based upon fear of persecution.
           At the removal hearing, Gladis testified that she left El Salvador due
   to an abusive relationship with her husband, Jose Arnaldo Chica (“Chica”),
   and that she feared returning there because he could harm her again. She
   explained that she was 14 years old, and he was 50 years old, when their
   relationship began and that the abuse started when she moved in with him


           1
             Gladis was ineligible to apply for asylum relief due to the reinstatement of her
   prior order of removal. See Matter of W-C-B-, 24 I. & N. Dec. 118, 123 (B.I.A. 2007).




                                               2
Case: 20-60356      Document: 00516239680           Page: 3    Date Filed: 03/15/2022




                                     No. 20-60356


   three years later. Gladis gave birth to two of her four children in 2002 and
   2006 and the two married in 2009. Gladis testified that the abuse continued
   but that she did not report it to authorities.
          Gladis left Chica in 2012 after he allegedly beat her with a gun and
   brandished a machete. Chica then located Gladis at her mother’s house and
   she returned home with him because he threatened to take away their chil-
   dren. Later that year, Gladis again left Chica while he was away on a trip.
   Although Chica demanded that she return, Gladis refused and moved to a
   different town. In 2013, Gladis gave birth to Mayreli during a relationship
   with another man but she did not file for a divorce from Chica because the
   process was expensive.
          After their separation, Gladis filed a police report alleging that Chica
   had raped his other daughter, whom he had from a relationship with a differ-
   ent woman. The police arrested him, and he appeared at two court hearings
   but fled prior to his sentencing. Gladis testified that she fears returning to El
   Salvador because Chica could locate her, and the police would be unable to
   protect her in light of the other ongoing violence in the country. During cross-
   examination, Gladis testified that Chica telephoned her two to three times a
   month but did not physically abuse her between the time of their separation
   in 2012 and her departure from El Salvador in 2016. She also conceded that
   he never physically harmed Mayreli.
          In her oral decision, the IJ denied Gladis’s application for withholding
   of removal and Mayreli’s application for asylum and withholding of removal.
   The IJ explained that Gladis was generally a credible witness but had not met
   her burden of demonstrating past persecution or a clear probability of future
   persecution on account of a protected ground. The IJ also determined that
   Mayreli had not demonstrated that she suffered any harm in El Salvador or a
   threat of future harm.




                                           3
Case: 20-60356      Document: 00516239680          Page: 4    Date Filed: 03/15/2022




                                    No. 20-60356


          The IJ acknowledged that Gladis’s proposed particular social group,
   “Salvadoran married women unable to leave their relationship,” was cog-
   nizable pursuant to Matter of A-R-C-G-, 26 I. & N. Dec. 388 (B.I.A. 2014)
   (“A-R-C-G”), but that she did not qualify for withholding of removal be-
   cause, unlike the applicant in that case, Gladis left her relationship on numer-
   ous occasions. The IJ also noted that Gladis left Chica in 2012 and that she
   entered into a relationship with another man after that separation without
   significant repercussions outside of harassing telephone calls. The IJ con-
   cluded that there was insufficient evidence that Gladis suffered past persecu-
   tion and that she had not demonstrated that Salvadoran authorities would be
   unable and unwilling to provide protection given that she did not file a police
   report against Chica during their marriage or subsequent separation.
          The BIA affirmed the IJ’s denial of Gladis’s application for withhold-
   ing of removal and dismissed her appeal. It ruled that based upon the Attor-
   ney General’s opinion in Matter of A-B-, 27 I. & N. Dec. 316 (A.G. 2018) (“A-
   B-”), which overruled A-R-C-G-, Gladis’s proposed particular social group
   was not cognizable. It explained that the proposed social group was circularly
   defined and lacked social distinction and particularity. The BIA also pointed
   out that Gladis failed to address the impact of A-B- on her case despite the
   opinion having been issued nearly one year prior to the submission of her ap-
   pellate brief. Alternatively, the BIA agreed with the IJ that, even if her pro-
   posed particular social group was cognizable, Gladis had not established
   membership in the group given her ability to leave the relationship and move
   to another town where she lived safely for four years without a physical en-
   counter with Chica. The BIA emphasized that this departure resulted in a
   “fundamental change in circumstances” such that Gladis could not establish
   a future threat of harm.
          In a separate opinion, the BIA affirmed the IJ’s denial of Mayreli’s
   application for asylum and withholding of removal and dismissed her appeal.



                                          4
Case: 20-60356       Document: 00516239680          Page: 5   Date Filed: 03/15/2022




                                     No. 20-60356


   The BIA explained that she did not suffer harm rising to the level of past per-
   secution and held that the evidence did not establish a well-founded or clear
   probability of future persecution on account of a protected ground. Gladis
   and Mayreli jointly filed a timely petition for review.
                           II. Standard of Review
            We review the decision of the BIA and will consider the IJ’s decision
   only to the extent it influenced the BIA. Shaikh v. Holder, 588 F.3d 861, 863
   (5th Cir. 2009). We review questions of law de novo and factual findings for
   substantial evidence. Id. Under the substantial evidence standard, “[t]he al-
   ien must show that the evidence was so compelling that no reasonable fact-
   finder could conclude against it.” Wang v. Holder, 569 F.3d 531, 537 (5th Cir.
   2009).
                                III. Discussion
            To obtain withholding of removal, an applicant must show that her
   “life or freedom would be threatened in [her home country] because of [inter
   alia] . . . membership in a particular social group.” Martinez Manzanares v.
   Barr, 925 F.3d 222, 226 (5th Cir. 2019) (internal quotation marks and citation
   omitted). Although the phrase “particular social group” has long been de-
   scribed as “ambiguous and difficult to define,” Matter of M-E-V-G-, 26 I. &
   N. Dec. 227, 230 (B.I.A. 2014) (“M-E-V-G-”), a particular social group must
   be made up of members who share a common immutable characteristic, be
   defined with particularity, and be distinct from other persons within society.
   See id. at 230-33; Pena Oseguera v. Barr, 936 F.3d 249, 251 (5th Cir. 2019).
            Although Petitioners raise eighteen assignments of error challenging
   the BIA’s decision affirming the IJ’s denial of their applications for asylum
   and withholding of removal, they have failed to brief most of those arguments
   and have therefore abandoned them on appeal. See Nastase v. Barr, 964 F.3d
   313, 318 n.2 (5th Cir.), cert. denied, 141 S. Ct. 877 (2020). Moreover,




                                          5
Case: 20-60356       Document: 00516239680            Page: 6     Date Filed: 03/15/2022




                                       No. 20-60356


   Petitioners’ arguments related to the BIA’s application of A-B- are
   unexhausted because they did not challenge the BIA’s application of that case
   in a motion to reopen or for reconsideration. 2 We therefore lack jurisdiction
   to review these arguments. See Vazquez v. Sessions, 885 F.3d 862, 868 (5th
   Cir. 2018).
          The Government urges that any attempt by Gladis “to argue that her
   particular social group meets the necessary requirements” for withholding of
   removal is not properly before this court because she did not exhaust this
   argument before the BIA. However, because the record indicates that she
   does appear to (somewhat inartfully) raise this claim in her BIA brief, we
   address it here and conclude that it is without merit. We held in Gonzales-
   Veliz v. Barr that, to be cognizable, a proposed “particular social group must
   exist independently of the harm asserted.” 938 F.3d 219, 230 (5th Cir. 2019)
   (internal quotation marks and citation omitted). The BIA, relying on our
   decision in that case determined that the proposed particular social group of
   “Salvadoran married women unable to leave their relationship” was not
   cognizable because it was defined by the harm asserted and lacked
   particularity and social distinction. Very recently, we held that “Gonzales-
   Veliz remains the law of this circuit” and that holding remains undisturbed.
   Jaco v. Garland, 24 F.4th 395, 403 (5th Cir. 2021). For these reasons, we
   conclude that the BIA did not err in its analysis of this issue. See Gonzales-
   Veliz, 938 F.3d at 232; M-E-V-G-, 26 I. & N. Dec. at 236 n.11.
          Because Gladis has not established membership in a cognizable
   particular social group, she cannot satisfy the requirements for withholding
   of removal and this court need not address her remaining arguments. See



          2
           Petitioners had the opportunity to raise these claims because A-B- was issued
   approximately one year prior to the submission of their BIA brief.




                                            6
Case: 20-60356     Document: 00516239680           Page: 7   Date Filed: 03/15/2022




                                    No. 20-60356


   Martinez Manzanares, 925 F.3d at 226. Likewise, Petitioners fail to brief the
   several assignments of error they raise challenging the BIA’s decision
   affirming the IJ’s denial of Mayreli’s application for asylum and withholding
   of removal. They therefore have abandoned any challenge to the BIA’s
   decision on those issues. See Nastase, 964 F.3d at 318 n.2.
                               IV. Conclusion
          For the forgoing reasons, the petition for review is DENIED in part
   and DISMISSED in part for lack of jurisdiction.




                                         7